EXHIBIT 19

 

 

NOTICE ()F })EFAULT AND M(}RTGAGEE S RIGHT TO FORECLOSE AN}) NOT§CE OF
AVAILA_BILITY OFMO`R'I`GAG_E (,OU"`ISELI"€G SERVICES

Datemo.i§ed: § "ZW 320;3
Alioe D. Petrono /§~5!-{ ~~~~~~

24 Brettoo Woods Driye
Cranstort, RI 92920

 

   

This Notice 13 provided to you to inform you of the protections provided by RI. Geo Laws §34 27 3 1 of The
thode lsland Mortgage Foreclosure and Sale Act

NOT}CE OF DEFAULT AND M()RTGAGEE’S RIGHT TO FORECLOSE

Re: mortgage loan number 0091415844 in the original principal amount of 3223,000.90

The mortgagee named below (“Mortgagee”) hereby notifies you that you are in default on your mortgage lt

you fail to remedy this default, Mortgogee has the tight to foreclose on the real estate Seo'uriog the moxtgage
loan referenced in this Notice.

NOTICE OI" AVAILABILIT`Y OI" MORTGAGE COUNSELING SERVICES

Housing counseling services are available to you at no cost Coonseling services that can help you
understand your options and provide yesoorces and referrals that may assist you in preventing foreclosure ore
available from mortgage counseling agencies approved by the Uoited States Departmeot of Hous'ing and Uroan
Developmeot (HUI))x You can locate a HUD»-opproved mortgage counseling agency by calling HUD“$ toll-free
telephone number, 1~800-569~4287, or by accessing HUD’S littemet homepage at Www,hod.goy. The TDD
number is 11~800»877~3339. Foreolosure prevention counseling services are available free of charge through
HUD’S Housing Counseliog Progrom.

H,'UD Aooroved Housing Cognseling Agencies in `Rhode Island may be found at this link:
hit :!/Www.hud. ov/ofj“tces!hs /sfh/hcei}tcs.ct'm?&Web£.jistActioowseoreh&.Seorchstote=RI.
Ii` you do not have interact access, see the agencies listed on the enclosed list or call the to}l~free number
above and request a printed iist.

   

Mortgagee: Bayview Loan Servicing, LLC mortgage Setvicer for Federai Homo Loan Moxtgage Corporation
Mortgogee Addreso: 4425 Poooe DoL-eon Booleyord 5th Floor Coral Ga’oles FL 33146

Mo;'tgogee Authorized Represontative: lonnifer Ka'aft
Date moiled; See above

Contact lnformotion for Mortgogee Authorized Ropresentative:
Telephone; 1~800»-45'7»5 105
Ernai I: jenni fer}<raft@bayviewloansewicing. com

Disclosore pursuant to the Federal Fair Deot Collectioo Praotices Act: This is a communication from o
debt collection This is an attempt to collect a debt Any information obtained Will be used for that purpose

Enolosure
lA.GZ§QP.RI.l\/ITGOL

{00415690.DOCX}

 

 

AVISO DE MORA; Y DERECHO DEL ACREEDOR HIPGTECARIO A EJECU'I`AR LA HIPGTECA
Y N()TIFICACION DE DISPONIBILII)AD 3333 SERVICIOS DE ORIENTACICN HIPOTECARIA

Fecha de envio per corre<): ' §” ' 2 3 2013
Aiice D. Petrc)ne _ :*i~¥j»l

24 B)'etton Woods Drive
Cranston, RI 02920

Se Le proporciona esta notificacion para informarle acerca del amparo que ofrecen las Leyes Generales de

Rhode ls}and §34~27.3.1 de The Rhode island Moftgczge Foreciasure and Sale Acz (Ley gabre Ejecucion de
Hipotecas y Remafes de Rhode lsland).

AVISO DE M()RA Y DERECHO DEL ACREEDOR HIPOTECA'RIO A EJECUTAR LA HIPO'L`ECA

Asunto: el numero del prestamo hipotecaxio 0691415844

Por medio del presente el acreedor hipotecario indicado abajo (“Acreedor hipotecario") 36 noti§ca que Su
hipoteca csra morosa, Si no puede s<)}ventar 1a aituacion, ci Acreedor hipotecari<) time el derecho de aj comm ia
hip()teca del inmuebie que avala el prestamo hipotecario al cual Se allude en el presente aviso.

NOTIFICACION DE DISPGNIBILIDAD DE- SERVICIOS DE ORIENTACION HIPG'I"ECA.RIA

Se encuentran a disposicion servicios de orientation sobre vivienda sin costa adicionai. Los servicios de
orientaci<)in pueden ayudarle a commander las opciones de las que dispone, asi come tambien ofrecerle
recursos y referencias que podria§x contribuir a eviiar la ejecucion de la hipoteca. Dichos Sezfvicios los ofrecen
agencias de orientaci_on hipotecaria aprobadas per el Uzzz'ted Szaz'es Deparzmem Qf` Housz‘z/zg and U)~é)cm
Deveiopment (Departamento de Vivienda y DeSarroiio Urbano de EE.UU., HUD, per sms siglas en ingles).
Puede localizar agencias de orientacion hipotecaria aprobadas par HUD llamando al numero gratuito de dicho
depaz'tamento ai 1~800~569~428'7, 0 ingresando a 1a pagina en luternet de HUD www.hud.gov 331 numero dei
dispositive de commuicacion para smch ('I`DD, per sue siglas en ingles) as 1~800»8’77-8339. Los servicios de
orientacion para prevenir 321 ejecucion de hipotecas se ofrecen sin costo alguno mediante 61 `Programa cie
OI‘ientacion para 1a Vivienda de HUD.

Aaencias de asesoria anrcbadas nor el Denartamemo de Vivienda V I)esarrollo Ur‘oano en Rhod€ lsiand pueden
ser encontradas en este lugar:

h.zm:/.="`Www.hud.g<)v/o'i"flaes/’hs;z/S`Haihccfh<:s.<;i;kn‘?&wehl..»iStAct§mimsearch&€s€mrchsi;ate-"-“Rl.
Si lasted no time acceso a internet, ver §as agencia§ que Se indican 611 el §§ap@l inciuido ca }}ame a 1a Linea de
teiefono gratuita que aparece arriba para Solicitar mm lista impresa.

Acreeclor hipotecario: Bayview Loan Servicing, LLC, proveedor de Servicios de hipoteca put Federal Home
Loan Mor‘agage Corporation

Direccion del Acreedor hipotecario: 4425 Ponce De Leon Boulevard, 5th Floor, C»oml Gables, P`L 33146
Representate autoriza.do del Acreedor hipotecaric): Jetmifer Kraft

Fecha de envoi per correo: come indicado ariba
lnformacion de contacto dei representate autorizado del Acreedor hipotecario:

Te§efonc): 1“80{}~457~5`§05 Correo elec~tmnico: jamiciferk;raft@bayview}oanservicing.ccm

Encl. 14.0259F.R1.MT901
{00415691._"{)0€}(}

 

7/11/2018

https:f/apps.hud.gov./offices/th/sfh!hcc/hcs_pfint,cfm?&web!.istAciion:search&searchsfate=Rl

This Zisting is current as of 07/10/2013,

Agencie$ iocated in RHODE ISLAND

Agency Name:
Phone:

To|| Free:

Fax:

Email:
Address:

Counseiing $ervices:

Languages:
Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

“foii Free:

Fax:

CHURCH COMMUNITY HOUSING CORPORATION
401~846~5114~12

401-849~7930

dandreozzi@cchcnewport.org

50 Wash§ngtofa Square

NEWPORT, Rhode Isiand 02840~3083

~ Financ§al .Management,/Budg.et Counse§§ng

~ F§nanciai, Budgeting, and Credit Worl<shops

- Home Improvement and Rehabilitat§on Counse|ing
»~ PF€~DUFCHBS€Z COUT'\S€N¥'!Q

- Pre»purchase Homebu-yer Education Wcrl<shops

» Rentai }~lousiz'\g Counse\ing

~ Renta| Housing Workshops

“ Erxglis§'\

C!TIZENS' HOUSING AND PU\NNING ASSOCIATION, INC.
www‘cchcnewport.<:)rg

81573

BLACKSTCNE VALLE¥ COMMUNITY ACTION ?ROGRAM
401-723~4520‘238

401-723-3325

Emaii: jdaugherty@bvca;).org

Address:

Cour\sei§ng Services:

Languages:

Affil§etion:
Website:
Agency ID:

Agency Name;
Phone:

`foli Free:

I=ax:

Email:
Acidress:

Caunsaiing Serv!ces:

32 Goff Avenue

PAWTUCKET, Rhode Islar\d 02360-2928

~ Fair Hous§r)g Pre~?urchase Education Wcrkshops

~ Home merovement and Rehabi!itation Counseiing

- Mortgage Deiinquency and Defau|t Reso!ution Counseiing
- Non-De£ir\quency Post Purchase Workshops

- Pre~purchase Cownse|ing

~ Pre»purchase Homebuyer Education Wor!~:shops

- Predatory Ler\ding Education Worksh<>;)s

~ Rental Housing Counseling

~ English

~ Portuguese

~ Spanish

CITIZENS‘ HOUSING AND %DLANNING ASSOCIATION, INC,
http:f/www.bvcap.org

80225

OLNEYVILLE HOUSING CORPORATION D/B/A ONE NEIGHBORHOOD BUILDERS
401-351'3719-105

401~351»0019

paster@oneneighborhoodbuilders.org

66 Chaffee Street

PRG\!IDENCE, Rhode lsiar)d 02909-2734

~ Mor‘cgage Delinquency and Defauit Reso\ution Cmunseling

»-~¢-- Pr€:~purchasa--Cou»nse!'ing

Languages:

Affiliat§on:
Website:
Agency ID:

Agency Name:
Phone:

”l'o!i Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliai:iom

Websit;e:
Agency ID:

Agency -Name:

~ Pre~purchase Hc)mebuyer Education Worksho;)s

~ English

» S;)anish

CZTIZENS‘ i~iGUSING AND PLANNING ASSOCIATION, INC.
http://Www.oneneighborhoodbuitders.<)rg

82109

PROVID.ENCE HOUSING AUTHORITY
401~709-6413

N/A

50 Laure| Hi!l Ave

Providence, Rhode Is!and 02909~4306

- Financia| Management/Budget Counsetmg

~ Pre~purchase Counselmg

~ Pre~purchase Homebuyer Education Wor$<shops
- Eng|ish

- SQanish

http ://site.noravailabie.org
81892

STOP WASTING ABANDONED PROPERTY

https://apps.hud.gov/of§ces/hsgfsihlhcc/hos_print.cfm‘?&web!_iswction=$earch&searchstate=Ri

3!2

1’?’§!2018

Phorae:
To|l Free:
Fax:
Email:
Address:

Counseiing Services:

Languages;

Affiliat§om
Website:
Agency ID;

Agency Name:
Phone:

Tu!¥ Free:

Fax:

Emaii:
Address:

Counseiing Servic.es:

t.anguages:

Affil§ation:
Wevsite:
Agency ID:

Agency Name:
F’vone:

Tali Fz'ee:

Fax:

Email:
Address:

Counseiing Services:

Languages:

Affiliation:
Websitez
Agency ID:

Agency Name:
Ph<me:

roll Free:

Fax:

Emai!:
Address:

Counseiing Services:

i.anguages:

Affiliation:
Website:
Agen<:y ID:

https://apps.hud.gov/omces/hsg/sfh/hcc./hcs_print.cfm?&webi_istAction:-search&searchstate:R!

401~272~0526~113

401-272~0$26

401»272»5653

nlambert@swapinc.crg

439 Pine Street

PROVIDENCE, Rhode Isiand 03907-1317

* Financiai Management/Budget Counse$ir\g

» Non-De§inquency Post Purchase Workshops

~ Pre~purchase Counseling

~ Pre-purchase Homebuyer Educat§on Worl<sho;>s
v predatory Lending Education Workshops

» English

- Spanish

CITIZENS* HOUSING AND PLANNING A$SGCIA“HON, INC.
http://www.swapinc.or'g

81579

WEST ELMWOOU HOUSING DEVELOPM§NT CORPORATION
401~453~3220

N/A

224 Be)<ter St

Providence, Rhode Is\and 02907-2413

~ Fair Housing Pre~Purchase Education Workshc>ps

~ Financ§a! Management/Budget Counseiing

- Home lmprovement and Rehabilitation Counse!ing

# Mortgage Ge'linquency and Default Resolution Coorxse§§ng
~ Non-De|inquency Post Purcha$e Workshops

~ Pre-purchase Counseling

- Prevpurchase Homebuyer Education Workshc)ps

» Predatory Lending Education Workshops

- Engl§sh

~ Portuguese

- Spamsh

NEIGHBORHOGD REIN\!ESTMENT CORP, DBA NEIGHBORWORKS AMERICA
hth://www.vvestelmwood.org

81377

RHODE ISLA¥\}D HOUSING HELP CENTER
401»457-1130

401~450~1362

halpcenter@rhodeis!andhousing.org

43 Jefferson Blvd

WARWICK, Rhode Island 02888-1027

' Mortgage Delinquency and De§’au!t Resolution Counseiir)g
- Pre~purchase Homebuyer Education Worl<shops

~ English

- Portuguese

~ Spanish

Www,rhode§siandhousing.org
84’588

NEIGHBORWORKS BLACKSTONE RI\!ER VALLEY
401~7‘&2“0074

N/A

719 Front St Unit 103

Woonsocket, Rhcde ls%and 02895~5278

~ Mortgage Delinquency and Defau\t Resoiut§on Counseiing
- N<)n~Deimquency Pcst Purchase Workshops

» Pre";)urchase Counseling

~ Pre»purchase Homebuyer Education Wor!<shops

- Preda‘cory tending Education Wor|<shops

~ Emg!ish

~ Spanish

NEIGHBQRHOOD REIN\/ESTMENT cORP. DBA NEIGHBORWORKS AMERI<:A
http://www.NeighbchorksBR\/.org

84015

mt;)s:!/appshud.gov/ofnces/nsgfsfh/hcc/hcs_,prinz.cfm?&webLisL/-\ction=seamh&searohstate=Rl

212

 

 

 

 

§§ § §§§.G
@>CQ mmco,$ mc§._~m wm
§§me § §§

§ mm,w w ~ mm ,*.,&w,..,:\`-.,:.§..E\m §§..~…£
S@.Q% ~`::_,..`§.Qm. §§

budd ,§B§% § vw.w§~».»,~\w.~w\“\

 

